Citation Nr: 1503347	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to March 17, 2010; greater than 40 percent prior to March 30, 2011; and greater than 50 percent thereafter.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and November 2011 rating determinations of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

During the pendency of this appeal, by rating action dated in December 2012, the RO determined that the bilateral hearing loss warranted a 40 percent disability rating from March 17, 2010, and a 50 percent disability rating from March 30, 2011.

In October 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the issue of unemployability has been raised by the record, the issue of entitlement to a TDIU is before the Board are as set forth above.


FINDINGS OF FACT

1.  During the October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased initial disability rating for bilateral hearing loss.

2.  Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment.

3.  The Veteran's PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of an initial compensable disability rating for service-connected bilateral hearing loss prior to March 17, 2010; greater than 40 percent prior to March 30, 2011; and greater than 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial 70 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

The Veteran has withdrawn his appeal with regard to the issue of an initial increased disability rating for the service-connected bilateral hearing loss.  In the decision below, the Board grants an increased disability rating for the service-connected PTSD and a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations and an opportunity to present testimony in support of his claim.

In light of the foregoing, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.


Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Vet or by his authorized representative.  Id.  In the present case, during the October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an initial compensable disability rating for service-connected bilateral hearing loss prior to March 17, 2010; greater than 40 percent prior to March 30, 2011; and greater than 50 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Private outpatient treatment records from A. W. Reiland, D.O., dated from March 2007 to March 2011 show intermittent treatment for symptoms associated with PTSD, to include depression, nightmares, anxiety, and sleep disturbance.

A letter from J. Nichols, Psy.D., dated in December 2010, shows that the Veteran was said to experience nightmares and flashbacks of traumatic combat experiences, as well as anxiety.  He was said to meet the criteria for a diagnosis of PTSD.
A VA examination report dated in June 2010 shows that a VA psychologist reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The Veteran was said to live with his spouse of 58 years and to maintain a favorable relationship with her, their children, and grandchildren.  He described partaking in activities such as bowling, fishing, and gardening, and enjoying the beach and mountains with his spouse.

Mental status examination revealed that he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, spontaneous, and clear.  He was cooperative, friendly, and attentive.  Affect was appropriate, while mildly constricted.  Mood was described as mediocre and neutral.  Attention and orientation were intact.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were good, and intelligence was average.  There were no inappropriate, obsessive, or ritualistic behaviors.  Proverbs were interpreted appropriately.  There were no homicidal or suicidal thoughts.  Impulse control was good.  Recent memory was mildly impaired, while remote and immediate memory was normal.

With specific regard to PTSD, the examiner indicated that the Veteran would undergo persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections including images, thoughts, or perceptions, with recurrent distressing dreams.  He would attempt to avoid thoughts, feelings, or conversations associated with the trauma.  Efforts to avoid activities, places, or people that would arouse recollections of the trauma markedly diminished his interest or participation in significant activities.  He would have difficulty falling or staying asleep.  He would experience irritability or outbursts of anger and exaggerated startle response.  The disturbance was said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms were said to be chronic.  The PTSD symptoms were said to have begun while in service.  The nightmares are about the same in frequency and intensity since onset.  Re-experiencing symptoms were moderate in frequency and intensity.  Avoidance and hyperarousal were persistent and mild in intensity.  No remissions were reported.  The Veteran was said to have functioned well occupationally and socially since discharge.  The diagnosis was chronic, mild, PTSD.  A GAF of 70 was assigned.  The psychologist added that the Veteran was fully employable with respect to PTSD symptoms.

A Psychiatric/Psychological Impairment Questionnaire completed by Dr. Nichols in January 2012 shows that the Veteran was said to have a diagnosis of PTSD.  A current GAF of 55 was assigned, with the lowest over the preceding year being a 50 and the highest being 55.  He was said to experience deficiencies in family relations, persistent irrational fears, difficulty in adapting to stressful circumstances, intrusive recollections of traumatic experience, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and depression affecting the ability to function independently, appropriately, and effectively.  He was also said to experience flashbacks and nightmares, heightened startle response, discomfort in crowds, isolation in groups, and panic attacks triggered by certain action movies.  Dr. Nichols added that the Veteran would not be capable of performing full time competitive work.

VA outpatient treatment records dated from February 2012 to July 2013 show intermittent treatment with a VA physician for symptoms associated with PTSD.  The Veteran was consistently noted to have diagnoses of PTSD; depressive disorder, not otherwise specified; generalized anxiety disorder; and obstructive sleep apnea/insomnia.  The GAF scores assigned were 55 to 60.

A VA examination report dated in June 2013, conducted by the same VA psychologist that had examined the Veteran in June 2011, shows that the Veteran was said to experience depressed mood, chronic sleep impairment, and mild memory loss.  He was neatly groomed and dressed.  Behavior was unremarkable.  
He was alert and oriented.  Speech was relevant, logical, and goal oriented.  Mood was mildly dysthymic.  Affect was variable and appropriate, while mildly constricted.  There was difficulty with sleep maintenance.  Appetite was stable.  Mania, obsessive-compulsive behavior, anxiety, and panic attacks were denied.  Thought process and content were logical and relevant with no evidence of psychotic content.  Judgment and insight were intact.  There were no homicidal or suicidal ideations.  Recent memory, attention, and concentration were mildly impaired.  Abstracting ability was intact.  The diagnosis was chronic, mild, PTSD.  A GAF of 70 was assigned.  The examiner added that the Veteran had mild impairment due to PTSD alone.  He was said to be fully employable with respect to his PTSD symptoms.  He retired in 1994 when he became eligible to do so and noted that he loved his job and reported no occupational problems.  The PTSD symptoms were said to be mild and would not interfere in any way with
occupational functioning in sedentary employment or manual labor.

A letter from Dr. Nichols dated in February 2013 shows that the Veteran was said to have ongoing symptoms associated with his PTSD.  During retirement, his symptoms were said to have become more severe as he has fewer distractions.  He was said to have increased anxiety related to problems with memory that seemed to be getting worse.  He did not demonstrate impaired judgment and his thinking was abstract.  The depression was mild at the time of contact, but would vary in severity at different times.  He had multiple factors that would interfere with establishing and maintaining an effective working relationship and social relationships due to the increasing symptoms of PTSD that had resulted in preferring social isolation.
He also continued to experience almost nightly nightmares regarding war experiences, and would have flashbacks and great difficulty when in groups of people that include those of Oriental descent.  He experienced hypervigilance and would react to external stimuli that others would not even notice.

A lay statement from the Veteran's spouse dated in October 2014 shows that the Veteran was said to be easily angered and to continue to experienced sleep disturbance.  His PTSD symptoms were said to have taken a huge strain on their marriage of sixty-one years.

A letter from Dr. Nichols dated in October 2014 shows that the Veteran was said to continue to experience intrusive thoughts, nightmares, and flashbacks.  He would experience sudden mood changes that involved unprovoked anger, hostility, and irritability which interfered with social interactions and relationships.  He would have occasional disorientation to time or place which, in turn, would cause marked limitation on his ability to use public transportation or to travel to unfamiliar places. He was markedly limited in his ability to complete a normal workweek without interruptions due to the need for multiple and lengthy rest periods.  His ability to maintain attention and concentration, as well as the ability to work in coordination with others was moderately limited.  He was also moderately limited in his ability to accept instruction and to respond appropriately to criticism from supervisors.  
The prognosis for improvement was poor as his symptoms had been present even with trials of multiple different medications and interventions.  None had relieved the symptoms.  Dr. Nichols opined that the Veteran did not have the ability to maintain gainful employment because of the ongoing symptoms and related limitations caused by the PTSD.

During the October 2014 hearing, the Veteran indicated that he would experience nightmares and visions of his combat experiences.  He described having depression, concentration and memory problems, isolation, irritability and anger, increased startle response, and fatigue.  He admitted that he had an occasional suicidal thought.  His social activities were limited to going to church and the grocery store.  He added that he continued to treat his symptoms with medication.

The Veteran's GAF scores over the course of this appeal have ranged widely from 50 as described by Dr. Nichols in January 2012, to 70 on VA examination in June 2011 and June 2013.  The VA outpatient treatment records from February 2012 to July 2013 show consistent GAF scores of 55 to 60.  These findings are indicative of a description of symptoms that have ranged from mild to serious with mild to serious impairment in social and occupational functioning.  In light of the inconsistent GAF scores provided over the course of this appeal, the Board will place greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the range of GAF scores cannot, in and of itself, establish the precise level of occupational and social impairment.

The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, nightmares, insomnia,  suicidal thoughts, irritability, avoidant behavior, intrusive thoughts, flashbacks, impaired memory, and occasional disorientation.  In order to meet the criteria for a 70 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment, with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals; intermittently illogical speech; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  In this regard, the Veteran has exhibited suicidal ideation, near-continuous depression affecting his ability to function, unprovoked irritability, and difficulty establishing and maintaining effective relationships.  Although he did not exhibit all of the symptomatology consistent with a 70 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal meets the criteria for an initial 70 percent disability rating. See Mauerhan, 16 Vet. App. at 442.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned.  A 100 percent disability rating for PTSD requires total occupational and social impairment.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating as the evidence does not show total occupational and social impairment.  As noted, on VA examination the disability has not shown total occupational and social impairment as it has not been shown that the disability results in gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants an initial 70 percent disability rating, and no higher.

The Board has considered the statements of the Veteran and his spouse as to the extent of his symptoms over the course of the entire appeal.  Each is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased schedular rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for an initial 70 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the PTSD would be warranted.
Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher disability rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

Finally, a Veteran will be entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  

Here, in light of the assignment of a 70 percent rating for PTSD, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

There are conflicting opinions of record concerning the Veteran's ability to secure employment as a result of his PTSD.  Specifically, a VA psychologist concluded in 2011 and 2013 that the Veteran was not unemployable due solely to his PTSD.  Contrarily, in October 2014, Dr. Nichols opined that the Veteran did not have the ability to maintain gainful employment because of the ongoing symptoms and related limitations caused by the PTSD, particularly in light of his irritability, concentration problems, difficulty working with others and occasional disorientation.  The Board finds that both opinions are competent and probative and that the evidence is at least in equipoise.  As such, the benefit of the doubt is resolved in the Veteran's favor and a TDIU is granted.

ORDER

The appeal as to the issue of an initial compensable disability rating for service-
connected bilateral hearing loss prior to March 17, 2010; greater than 40 percent prior to March 30, 2011; and greater than 50 percent thereafter, is dismissed.

An initial 70 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

A TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits.



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


